EXHIBIT SUPPLY AGREEMENT FOR ANIMAL HEALTH THIS AGREEMENT is made and effective this 20th day ofMarch, 2008, by and between AMARILLO BIOSCIENCES, INCORPORATED, a Texas corporation with its principal place of business at 4134 Business Park Drive, Amarillo, Texas 79110 USA (hereinafter “ABI”) and CytoPharm, Inc., (“CYTO”), a corporation, having a principal place of business at 6 F No. 6, Jungshing Road, Sec. 1, Wugu Shiang, Taipei County 248, Taiwan, (ABI and CYTO collectively referred to hereinafter as the “Parties”). WHEREAS, ABI has substantial expertise in the production and use of HBL interferon (hereinafter defined) and has proprietary rights and know-how in the field of produc­tion, purification, formulation and use of HBL interferon. WHEREAS, ABI and CYTO now desire to promote applications of technology relating to the oral administration of HBL interferon in the swine, cattle and poultry species and CYTO desires to use, formulate, test, and market oral dosage forms ofHBL interferon for treatment of diseases and other healthcare applications of swine, cattle and poultry in the Territory (hereinafter defined); WHEREAS, CYTO has expressed willingness to pay all costs related to gaining regulatory approval in Taiwan and China but desires ABI's assistance with study design, protocol preparation, regulatory affairs and management of clinical trials. NOW, THEREFORE, for and in consideration of the mutual covenants contained herein, CYTO and ABI agree as follows: 1 ARTICLE I DEFINITIONS 1.01.“Agreement” means this Supply Agreement. 1.02.“Affiliate” means a corporation, company, partner­ship, or other business entity which controls or is controlled by, or is under common control with, the designat­ed party.In the case of a corporation, “control” means owner­ship either directly or indirectly of at least forty percent (40%) of the shares of stock entitled to vote for the election of directors.By way of explanation but not limitation, Cyto Biotech, is an Affiliate of CYTO. 1.03.“Anhydrous Crystalline Maltose or “ACM” means a maltose crystalline powder that is obtained from highly purified maltose by additional dehydration by heating. 1.04.“Animal Dose(s)” means the approved dosage of HBL IFNα in International Units (IU) per unit dose to be used in the animal species which dosage shall be determined by the testing to be funded by CYTO. 1.05.“bulk HBL interferon” means HBL IFNα provided in a concentrated form for use in the manufacture of formulations for use in the Licensed Species. 1.06.“Commercially Reasonable Efforts” means, unless the Parties agree otherwise, those efforts consistent with the exercise of prudent scientific and business judgment, as applied to other products of similar scientific and commercial potential within the relevant product lines of the Parties. 1.07“HBL Agreement” means the Joint Development and Manufacturing/Supply Agreement by and between HBL and ABI dated as of March 13, 1992, [as amended by the First Amendment to Joint Development and Manufacturing/Supply Agreement 2 dated as of January 17, 1996 and the Addendum to Manufacturing/Supply Agreements dated as of May 10, 1996 and September 7, 2001]. 1.08.“HBL interferon” means the natural human interferon-alpha (“IFNα”) used by HBL for the formulation of natural IFNα-containing formu­lation(s) for use in the treatment of human renal cell carcinoma and hepatitis B in Japan, presently under the manufactur­ing and commer­cializing approval of the Ministry of Health and Welfare in Japan, and which is produced by HBL.HBL interferon is provided for use in the manufacture of formulations for use in the Licensed Species. 1.09.“Licensed Species” means swine, cattle and poultry. 1.010.“Net Sales” means the invoice amounts actually received for sales of the Product by CYTO, its Affiliates or sub-licensees in a bona fide arm's length transaction, less the following items, provided that they are bona fide transactions designed to optimize the sales of Product (a) cash discounts and trade allowances actually granted, (b) rebates and charge backs required by Applicable Laws or made pursuant to agreements with customers, (c) credits or allowances actually granted upon claims, damaged goods, outdated goods, rejections or returns of such Product, including recalls, (d) taxes, tariffs and similar obligations, duties or other governmental charges (other than income taxes and inventory taxes) levied on, absorbed or otherwise imposed on sales of such Product in the Territory and shown separately on the invoice, (e) shipping charges, and (f) insurance costs related to shipping. 1.11.“Other Interferon” means any interferon not provided by HBL that is formulated with ACM to treat Licensed Species. 3 1.12.“Product”means a formulation or composition containing both ACM and HBL IFN, Other Interferon formulated with ACM, or other products formulated by CYTO based on the above product and designated for oral use in the Licensed Species. 1.13.“Technical Information” means all informa­tion, reports, results, inven­tions, licenses, know-how, improve­ments, materials, and any other technical and scien­tific data, specifica­tions and formulae directly related to develop­ment, regulatory approval, manufacture, testing, use, marketing and/or sale of HBL interferon, and any non-public information relevant to the business of the Parties which is necessarily disclosed by one to the other during the Parties' performance under this Agreement.“ABI Technical Informa­tion” refers to Technical Informa­tion originating with ABI or which ABI has developed or has obtained through its contractual relationships with third parties including HBL.“CYTO Technical Informa­tion” refers to Technical Information originating with CYTO or which CYTO will develop or has devel­oped or has obtained through its contractual relationships with third parties.“Technical Informa­tion” when not other­wise speci­fied herein means both ABI Technical Information and CYTO Techni­cal Informa­tion. 1.14.“Territory” means the countries of Republic of China (“Taiwan”) and People’s Republic of China (“China”). ARTICLE II RESEARCH AND DEVELOPMENT 2.01.ABI Obligations.Subject to the terms and conditions of this Agreement, ABI shall supply ACM, bulk HBL interferon and ABI Technical Information for the manufacture, use, formula­tion, testing and/or marketing of oral dosage forms involving the stabilization and 4 delivery of HBL IFN in ACM, for use in the Licensed Species in the Territory, exclusively to CYTO for such use, and to no other persons or entities.Such oral dosage forms shall be subject to resale or other distribution by CYTO to other persons or entities for use, formula­tion, testing, and/or marketing; provided, however, that CYTO shall not resell or otherwise distribute such oral dosage forms or HBL interferon and ACM to other persons or entities for formulation, testing and/or marketing by such other persons or entities without first obtaining ABI's written approval, which approval shall not be unreasonably withheld.ABI shall ­supply ACM and bulk HBL interferon for delivery to CYTO f.o.b. HBL's manufac­turing facili­ties, or for delivery at other locations by agreement of the Parties, packaged in bulk, and such product shall be supplied in response to issu­ance by CYTO of written purchase orders de­livered to ABI specifying the quantity to be supplied, along with any special instruc­tions/requests regarding the supply and/or delivery of the product. 2.02.CYTO Obligations. CYTO will use Commercially Reasonable Efforts to timely complete at the sole cost and expense of CYTO (i) clinical trials and development of Product for the treatment of the Licensed Species, (ii) animal toxicology and other pre-clinical studies required for commercial launch of the Product, and (iii) other tasks supporting commercialization of the final formulation of the Product. (a)CYTO shall use Commercially Reasonable Efforts to timely secure any and all Governmental Approvals in the Territory and shall own and maintain all Governmental Approvals and related information as provided herein. The Parties agree and acknowledge that Governmental Approval for the Product will be sought in The Territory. 5 (b)The foregoing notwithstanding, it shall be conclusively presumed that CYTO has not used “Commercially Reasonable Efforts” as to a particular Licensed Species, if (i) CYTO fails to commence clinical trials for that species within one (1) year of the Effective Date; or (ii) CYTO fails to achieve commercial sales for that species within two (2) years of the Effective Date.If CYTO fails to enroll a species in a clinical trial within twelve (12) months or fails to achieve commercial sales for that species within two (2) years, CYTO shall lose the rights under this Agreement for that particular species, but not for other species for which CYTO has used Commercial Reasonable Efforts. (c)CYTO shall maintain records in sufficient detail and in good scientific manner appropriate for patent and regulatory purposes and shall properly reflect all work done and results achieved in the performance of its duties hereunder (including all data in the form required to be maintained under any Applicable Laws), and any subsequent pre-clinical or clinical studies (the “Clinical Records”). The Clinical Records generated in the Territory shall be owned by CYTO and shall be considered Confidential Information of CYTO and ABI.ABI may request the Clinical Records, and CYTO shall provide the Clinical Records to ABI, subject to applicable laws and regulations.These records include books, records, reports, research notes, charts, graphs, comments, computations, analyses, compilations, recordings, photographs, computer programs and documentation thereof, computer information storage means, samples of materials and other graphic or written data generated in connection with CYTO's research and development activities with respect to the Product. 6 (d)In the event ABI requests that more than 1,000 pages be copied in connection with the foregoing, ABI shall reimburse CYTO for CYTO’s actual out of pocket costs for making copies in excess of 1,000 pages.ABI shall pay CYTO such amounts within 30 days following ABI’s receipt of an invoice therefor accompanied by documentation reasonably supporting such invoice. (e)ABI has the right, upon fifteen business days’ prior written notice to CYTO, to review the Clinical Records associated with CYTO’s activities under this Agreement during normal business hours, and CYTO shall, subject to Applicable Laws, provide ABI upon request with a copy of all requested Clinical Records, at ABI’s cost, to the extent reasonably required for the exercise of ABI's rights under this Agreement. ABI may use the Clinical Records and the summaries thereof for commercial and regulatory approval purposes. If ABI wants to provide a non-governmental entity Third Party with the Clinical Records or a summary thereof or use information contained in such records for a commercial purpose, ABI may do so as long as the non-governmental entity Third Party agrees to the Confidentiality provisions of Article VIII. 2.03.Availability of Resources; Cooperation. Each Party shall maintain laboratories, offices and/or other facilities reasonably necessary to carry out the activities to be performed by such Party hereunder. Upon reasonable advance notice, each Party agrees to make its employees and non-employee consultants reasonably available at their respective work locations to consult with the other Party on issues arising during the collaboration and in connection with any request from any Governmental Authority, including regulatory, scientific, technical and clinical testing issues.Such meeting may be arranged through the internet or site visit. The meetings should be arranged within 15 working days after the requests, where feasible. 2.04.Reporting Obligations of CYTO.
